Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election with traverse of antitumor antibiotics and monoclonal antibodies as species of second therapeutic agents in the reply filed on 09/09/2021 is acknowledged. The traversal is on the ground(s) that the Requirement for Restriction/Election, dated 07/14/2021, does not properly demonstrate distinctness between the species. Applicant further asserts that the examination of all species would not impose an undue search burden. These arguments have been fully considered but are not deemed persuasive. The claims encompass a wide range of second therapeutic agents, including various different therapeutic antibodies and anti-neoplastic agents, that are distinct, because said second therapeutic agents have different chemical compositions and dissimilar modes of action. Furthermore most of the species of second therapeutic agents claimed would require a separate field of search, thus imposing an undue search burden. The requirement is still deemed proper and is therefore made FINAL. Applicant is reminded that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claims 31-47 are pending.
Claims 31-47 are under examination on the merits.

Claim Rejections
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 31-47 are rejected under 35 U.S.C. 103 as being unpatentable over Karagiannis et al. (J Immunol, 179: 2832-2843, 2007) in view of Nishimura et al. (US PG PUB 2012/0040375, publication date: 02/16/2012, in IDS from 10/14/2019) and Kudoh et al. (Gynecologic Oncology, 122: 233-237, 2011).
Karagiannis et al. teach that IgE antibodies may offer an alternative to conventional cancer treatment with IgG antibodies, particularly for solid tumors, in part, because unlike IgG antibodies, IgE antibodies bind to Fc receptors with high affinity, see p. 2832, second column. Karagiannis et al. further teach that “[a] number of epidemiological studies on the relation between allergies and the risk of cancer support the idea that IgE might have advantages over IgG for the treatment of certain types of cancer,” see p. 2832, second column, and at p. 2833, first column, Karagiannis et al. detail experimental studies that support the use of IgE antibodies in treating cancer: “Nagy et al. (25) demonstrated that a mouse monoclonal IgE, directed against the murine mammary tumor virus, prevented the growth of the tumor in mice. Kershawet al. (26) showed that a mouse monoclonal IgE, directed against a human colon carcinoma Ag, conferred a brief survival advantage to mice implanted with colon tumor cells. We have shown that a chimeric Ab, MOv18 IgE, directed against an ovarian tumor Ag, folate binding protein, in combination with human PBMC, was more active than MOv18 IgG1 in protection of mice from ovarian tumor growth in two xenograft models of ovarian carcinoma in scid and nude mice (27, 28).” In the Discussion section, Karagiannis et al. teach that the anti-tumor effect of anti-tumor IgE antibodies is due to the action of immune cells that express epsilon Fc receptors, such as 
Karagiannis et al. therefore teach or suggest a method of preventing tumor growth of a solid tumor expressing a tumor-associated antigen, in a patient in need thereof, comprising the step of administering an IgE antibody specific for said tumor-associated antigen, for forming a ternary complex comprising a patient derived myeloid effector cell, such as a monocyte or eosinophil, bound to said IgE antibody via a constant region of the IgE monoclonal antibody, and said IgE antibody specific for said tumor-associated antigen bound to said tumor-associated antigen on said solid tumor.
It is noted that the method of Karagiannis et al., which comprises preventing the growth of tumor cells, would also read on a method of inhibiting tumor metastasis, because if a tumor antigen-expressing cancer were treated with a tumor antigen-specific IgE antibody that prevented tumor cell growth of tumor antigen-expressing cancer cells, said antibody would also be expected to bind to metastatic cells that express said tumor antigen. Upon the binding of said antibody to said metastatic cells that express said tumor antigen, it would be expected that effector cells, such as monocytes and eosinophils, would bind the IgE portion of said antibody and attack said metastatic cells. Such an effect would be expected to inhibit tumor metastasis. Accordingly it is submitted that the method of Karagiannis et al. reads on a method of inhibiting tumor metastasis. 
Furthermore given that the tumor antigen-specific IgE antibody of Karagiannis et al. would be expected to bind solid tumor tissue that expresses said tumor antigen, the method of Karagiannis et al. would meet the limitation of a method that involves the binding of a tumor antigen-specific antibody to solid tumor tissue within a microenvironment of said solid tumor. 

Nishimura et al. teach that MUC1 is a tumor antigen, see [0001]. Nishimura et al. further teach an antibody specific for MUC1 as well as cancer treatment techniques using said anti-MUC1 antibody, see [0001]. Nishimura et al. also teach an anti-MUC1 antibody, VU-3C6, 
Kudoh et al. teach methods involving the administration of pegylated liposomal doxorubicin (PLD) and bevacizumab, a humanized anti-VEGF antibody, to patients having refractory ovarian cancer, see throughout. At p. 235, Kudoh et al. teach that the combination of PLD and bevacizumab is effective in treating refractory ovarian cancer:
Case 1 is a 47 year old patient with stage IIIc ovarian clear cell carcinoma was referred to our clinic because of refractory pelvic lymph node metastasis (Fig. 2A). Previous treatment using paclitaxel and carboplatin was not effective, and another regimen with irinotecan and cisplatin was also ineffective. After six cycles of weekly bevacizumab-PLD, complete response was achieved by CT images (Fig. 2B–C), and the patient received three more cycles of the therapy. Progression-free survival of the case was 10 months.
Case 2: A 50 year old patients with stage IIIc ovarian serous cystadenocarcinoma was referred to our clinic because of refractory and recurrent disseminated disease located on liver surface and pelvic peritoneum (Fig. 3A). The patient underwent primary debulking surgery followed by 6 cycles of combination therapy with docetaxel plus carboplatin (DC) 5 years and 6 months ago. For the treatment of recurrent disease, she received two cycles of DC, however, the tumors increased in size. Subsequently, the patient was enrolled in the present study, and received weekly bevacizumab-PLD. Complete response was observed after 6 

One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Karagiannis et al. with the teachings of Nishimura et al. and Kudoh et al. to develop a method for the inhibition of tumor metastasis of an established and growing solid tumor expressing MUC1 in a patient in need thereof, comprising the step of administering an IgE antibody specific for MUC1, for forming a ternary complex comprising a patient derived myeloid effector cell, such as a monocyte or eosinophil, bound to said IgE antibody via a constant region of the IgE monoclonal antibody, said IgE antibody specific for MUC1 bound to MUC1 on said solid tumor within a microenvironment of said solid tumor expressing MUC1, and co-administering a second therapeutic agent; wherein the antibody comprises CDRs 1-3 of a heavy chain variable region encoded by SEQ ID NO: 1 and CDRs 1-3 of a light chain variable region encoded by SEQ ID NO: 2; and wherein the antibody reprograms the patient derived myeloid effector cell attracted to a site of the solid tumor by a cytokine produced by the solid tumor to inhibit tumor metastasis by formation of the ternary complex. One of ordinary skill in the art would have been motivated to do so, because Karagiannis et al. teach or suggest a method for the inhibition of tumor metastasis of an established and growing solid tumor expressing a tumor-associated antigen in a patient in need thereof, comprising the step of administering an IgE antibody specific for said tumor-associated antigen, for forming a ternary complex comprising a patient derived myeloid effector cell, such as a monocyte or eosinophil, bound to said IgE antibody via a constant region of the IgE monoclonal antibody, said IgE antibody specific for said tumor-associated antigen bound to said tumor-associated antigen on said solid tumor within a microenvironment of said solid tumor expressing said tumor-associated antigen. Furthermore Nishimura et al. teach that MUC1 is a 
The invention of Karagiannis et al., Nishimura et al., and Kudoh et al. meets the limitations of a method for the inhibition of tumor metastasis of an established and growing solid tumor expressing MUC1 in a patient in need thereof, comprising the step of administering an IgE antibody specific for MUC1, for forming a ternary complex comprising a patient derived myeloid effector cell, such as a monocyte or eosinophil, bound to said IgE antibody via a constant region of the IgE monoclonal antibody, said IgE antibody specific for MUC1 bound to MUC1 on said solid tumor within a microenvironment of said solid tumor expressing MUC1, 
With respect to claim 32, as detailed above, the method of Karagiannis et al., Nishimura et al., and Kudoh et al. comprises the inhibition of tumor cell growth of a solid tumor, and such a method would meet the limitation of a method that reduces growth kinetics of said solid tumor.
With respect to claim 33, one of ordinary skill in the art would reason that the method of Karagiannis et al., Nishimura et al., and Kudoh et al. would function, at least in part, by binding to MUC1 expressed on the surface of MUC1-expressing cancer cells, such as ovarian cancer cells.
With respect to claim 34, absent evidence to the contrary, one of ordinary skill in the art would reason that the anti-MUC1 antibody, VU-3C6, of Nishimura et al. is capable of binding soluble MUC-1.

With respect to claim 36, as indicated above, the patient derived myeloid effector cells of Karagiannis et al. are monocytes and eosinophils.
With respect to claim 38, it would have been prima facie obvious to perform the method of Karagiannis et al., Nishimura et al., and Kudoh et al. as soon as a particular patient is diagnosed with a tumor that expresses, for example, MUC1. Ideally said method would be performed prior to the development of metastasis in said patient, because one of ordinary skill in the art appreciates that, in general, cancers are more treatable prior to metastasis.
With respect to claims 39-41, as indicated above, Nishimura et al. teach chimeric antibodies, which are antibodies in which the heavy chain and light chain constant regions are derived from a human source, and Nishimura et al. also teach humanized antibodies, which are antibodies produced by a mouse in which segments of mouse variable regions and a mouse constant regions are substituted with human counterparts. One of ordinary skill in the art would appreciate that either chimeric or humanized antibodies that comprise CDRs 1-3 of a heavy chain variable region encoded by SEQ ID NO: 1 and CDRs 1-3 of a light chain variable region encoded by SEQ ID NO: 2 would be useful for inhibiting tumor metastasis of an established and growing solid tumor that expresses MUC1.

Nonstatutory Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 31-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11 and 13 of U.S. Patent No. 9,587,032 in view of Karagiannis et al. (J Immunol, 179: 2832-2843, 2007) and Kudoh et al. (Gynecologic Oncology, 122: 233-237, 2011).
Claim 6 of U.S. Patent No. 9,587,032 recites a method for inhibiting metstasis of a solid tumor in a patient, comprising administering to the patient an IgE monoclonal antibody that specifically binds an epitope of MUC1 and is capable of modulating immune effector cells to inhibit tumor metastasis having a heavy chain variable region encoded by a nucleic acid comprising CDRs 1-3 of a heavy chain variable region encoded by SEQ ID NO: 1 and a light chain variable region encoded by a nucleic acid comprising CDRs 1-3 of a light chain variable region encoded by SEQ ID NO: 2, optionally humanized. Even though the claims of U.S. Patent No. 9,587,032 do not recite the administration of an IgE antibody to a patient having an established and growing solid tumor that expresses MUC1, it would have been prima facie obvious to perform the methods of U.S. Patent No. 9,587,032 on patients having an established and growing solid tumor that expresses MUC1, because the methods of U.S. Patent No. 9,587,032 would reasonably be expected to treat MUC1-expressing tumors. 
The teachings of Kudoh et al. are detailed above. Kudoh et al. teach methods involving the administration of pegylated liposomal doxorubicin (PLD) and bevacizumab, a humanized anti-VEGF antibody, to patients having refractory ovarian cancer, see throughout. At p. 235, 
One of ordinary skill in the art would have been motivated to modify the claims of U.S. Patent No. 9,587,032 to comprise the co-administration of a second therapeutic agent, such as the antitumor antibiotic doxorubicin in combination with the monoclonal antibody bevacizumab. One of ordinary skill in the art would have been motivated to do so, because such a modification would have reasonably expected to yield an effective method for treating MUC1-expressing ovarian cancer. 
With respect to claim 32, the method of U.S. Patent No. 9,587,032 and Kudoh et al. would be expected to meet the limitation of a method that reduces growth kinetics of a MUC1expressing solid tumor.
With respect to claims 33, one of ordinary skill in the art would reason that the method of U.S. Patent No. 9,587,032 and Kudoh et al. would function, at least in part, by binding to MUC1 expressed on the surface of MUC1-expressing cancer cells, such as ovarian cancer cells.
With respect to claim 34, absent evidence to the contrary, one of ordinary skill in the art would reason that the anti-MUC1 antibody recited in U.S. Patent No. 9,587,032 is capable of binding soluble MUC-1.
With respect to claim 35, one of ordinary skill in the art would reason that the method of U.S. Patent No. 9,587,032 would inhibit the growth of both a solid tumor that is a primary tumor or a tumor that has metastasized, as long as said primary tumor or tumor that has metastasized expresses a particular tumor antigen, such MUC1.

Therefore the instantly claimed invention is prima facie over the claims of U.S. Patent No. 9,587,032 in view of Kudoh et al.

Claims 31-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,487,152 in view of Kudoh et al. (Gynecologic Oncology, 122: 233-237, 2011).
The primary difference between the instant claims and those of U.S. Patent No. 10,487,152 is that the instant claims recite the co-administration of a second therapeutic agent, such as the antitumor antibiotic doxorubicin in combination with the monoclonal antibody bevacizumab.
The teachings of Kudoh et al. are detailed above. Kudoh et al. teach methods involving the administration of pegylated liposomal doxorubicin (PLD) and bevacizumab, a humanized anti-VEGF antibody, to patients having refractory ovarian cancer, see throughout. At p. 235, Kudoh et al. teach that the combination of PLD and bevacizumab is effective in treating refractory ovarian cancer.
One of ordinary skill in the art would have been motivated to modify the claims of U.S. Patent No. 10,487,152 to comprise the co-administration of a second therapeutic agent, such as the antitumor antibiotic doxorubicin in combination with the monoclonal antibody bevacizumab. One of ordinary skill in the art would have been motivated to do so, because, because such a modification would have reasonably expected to yield an effective method for treating MUC1-prima facie over the claims of U.S. Patent No. 10,487,152 in view of Kudoh et al.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642